DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 1/31/2022 has been considered by the Examiner. Currently claims 1-15 are pending, and claims 4, 5, 9, and 13 have been amended. Applicant’s amendments in claims 4-5, 9, and 13 have obviated the previously filed claim objections. A complete action on the merits of claims 1-15 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is recites the limitation the compressive-therapy treatment device. There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner interprets the second set of connector tubes to facilitate the flow of compressed gas between the control unit and the first compressive -therapy treatment device and the second compressive-therapy treatment device. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8-13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina (Pub. No. 2003/0139255) in view of Elkins (Patent No. 6,551,347). 
Regarding claim 1, Lina teaches a deep-vein-thrombosis (DVT) therapy system comprising:
a control unit to provide a compressed gas (control unit 501, [0083] intermittent or sequential compression)
a first compressive-therapy treatment (foot wrap 1A or bladder 9A) device and fluidly coupled to the control unit via a set of connector tubes (control unit includes two outlets 30A and 30B that deliver gas), the first therapy treatment device adapted to utilize the compressed gas from the control unit to deliver a first treatment modality ([0054]The pump unit 501, which is AC-powered via a conventional power cord 24, operates to cyclically inflate and deflate bladders 9A and 9B formed in foot wraps 1A and 1B, respectively, to intermittently compress the foot);
a second compressive-therapy device (foot wrap 1B or bladder 9B) fluidly coupled to the control unit and adapted to receive pulses of the compressed gas from the control unit so as to deliver a second treatment modality (Paragraph [0098] discusses alternately inflating and deflating the wraps. Paragraph [0026] discusses the pump operates in a pulsed sequence that can be adjusted for any desired frequency and intensity. Paragraph [0083] discusses intermittent or sequential compression features for the therapy wraps); and 
wherein the control unit automatically directs the compress gas alternately to the first compressive-therapy device and the second compressive-therapy device such that the first treatment modality and the second treatment modality are delivered in an alternative fashion ([0098] If both feet are selected for therapy, foot wraps 1A and 1B alternately inflate and deflate to provide pressure against a patient’s foot. Paragraph [0093] also discusses features of the control unit that allow pulsing for both left and right wraps, left wrap only, or right wrap only).
Lina does not teach the control unit adapted to heat and cool a heat transfer liquid , a thermal-treatment blanket, fluidly coupled to the control unit via  first set of connector tubes, the thermal treatment blanket adapted to receive the heat transfer liquid from the control unit and to send the heat transfer liquid back to the control unit; the first compressive-therapy treatment device integrated with the thermal treatment blanket to deliver a first treatment modality. 
However, Elkins teaches heating and cooling a heat transfer liquid ( portable unit 84a, liquid is delivered at a temperature via the temperature control unit 90 which mixes heated and cooled liquid to achieve the proper temperature in an outlet line; col. 8 lines 61-65); a compressive therapy treatment device integrated with a thermal treatment blanket (air containment layer 60/air chamber 64 is disposed outwardly of the outer liquid containment layer 52; Fig. 6, Col. 7 lines 57-64) and fluidly coupled to the control unit via a first set of connector tubes, the thermal blanket adapted to receive heat transfer liquid from the control unit and to send the heat transfer liquid back to the control unit (cord 82 which includes liquid delivery line 96, liquid return line 100 and pressurized air line 116 and connects to a four ply thermal/pressure therapy device 75 in use on a patient… liquid return line 100 in cord 82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the control unit such that it is adapted to heat and cool a heat transfer liquid and to have modified the first compressive therapy treatment device such that it integrates with a thermal treatment blanket to deliver a first treatment modality since Elkins provides the thermal therapy is advantageous as it controls the body temperature in extreme environments (Col. 2 line 29-30) and the pressure/compressive therapy aids in conductive heating or cooling into the skin , and it can be effective to control blood flow or swelling in the treated area (Col. 3 lines 28-32).
Regarding claim 2, Lina in view of Elkins teaches the limitations of claim 1. Elkins provides wherein the control unit comprises a heat transfer liquid reservoir (Col. 3 lines 49-50 a heated liquid reservoir and a cooled liquid reservoir).
Regarding claim 8, Lina in view of Elkins teaches the limitations of claim 1. Elkins provides wherein the control unit comprises at least one outlet and at least one inlet adapted to receive the first set of connector tubes to facilitate flow of the heat-transfer liquid between the control unit and the thermal -treatment blanket (liquid delivery line 96 and liquid return line 100).
Regarding claim 9, Lina in view of Elkins teaches the limitations of claim 1. Lina provides wherein the control unit is adapted to generate pressures within at least one of the first compressive-therapy treatment device and the second compressive therapy treatment device in the range of approximate 0 mmHg to approximately 150 mmHg (Preferably the pump/control is set to compress the foot to pressures in the range between 120 and 190 mm Hg [0094]).
Regarding claim 10, Lina in view of Elkins teaches the limitations of claim 1. Lina provides wherein the control unit comprises at least two outlets adapted to receive the second set of connector tubes to facilitate flow of compressed gas between the control unit and the compressive therapy treatment device (the control unit includes two outlet connectors 31A and 31B and two outlet tubes 30A and 30B which provide for gas to therapy wraps 1B and 1A). 
Regarding claim 11, Lina in view of Elkins teaches the limitations of claim 1. Lina generally provides the therapy wraps are adapted to be secured around various body parts of the individual [0083] and Elkins specifically provides the thermal-treatment blanket is adapted to be secured around a knee area of an individual (Col. 8 lines 25-35).
Regarding claim 12, Lina in view of Elkins teaches the limitations of claim 1, and Elkins provides wherein the thermal-treatment blanket is secured to the knee area of an individual by at least one hook-and-loop fastener (Col 8 lines 32-33). Lina also provides for hook-and-loop fasteners [0024].
Regarding claim 13, Lina in view of Elkins teaches the limitations of claim 1 and Lina provides wherein the second compressive-therapy device comprises a contoured foot wrap adapted to be secured around a foot of an individual (Fig. 4), the contoured foot wrap comprising:
an upper and lower sheet of biocompatible material, the upper and lower sheets having substantially the same shape and being sealed to one another (Figs 2-3 outer surface and inner surfaces of the wraps respectively. Sheets 2, and 3 are sealed to one another [0058]);
a first air-tight inflatable portion, the first air-tight inflatable portion comprising an elongated strap formed from both the upper and lower sheets, the elongated strap being adapted to wrap around an individual’s ankle (elongated portion in Figs 2, 3 of strap 7);
a second air-tight inflatable portion, attached to the first air-tight inflatable portion, the second air-tight inflatable portion having two longer sides that are relatively pinched at a location in the middle of the longer sides (Fig. 2 right section of the bladder 6 or 4 , the two longer sides represent the inner and outer portions of those sections or upper and lower sheets….the pinched sections include circular welds 53-56) and two shorter sides and being formed from the upper and lower sheets (Fig. 2 left section of the bladder near section 8’, the two shorter sides represent the inner and outer portions of those sections or upper and lower sheets)
a first hook-and-loop fastener on a distal end on the first portion at a location away from the second air-tight inflatable portion (hooked tip 8, Fig. 8a);
a second hook-and-loop fastener disposed on an edge of the second air-tight inflatable portion, the second hook-and-loop fastener adapted to mate with the first hook-and-loop fastener to secure the contoured foot wrap to the individual’s foot for subsequent compressive therapy (outer surfaces of tab 6 Fig. 8D [0058] outer surface of sheet 2 has loops);
an inlet located on the lower sheet to facilitate the intake and exhaust of air (inlet 11B); and 
wherein the contoured foot wrap is adapted to be applied to either a left or a right foot (Fig. 8D). 
Regarding claim 15, Lina in view of Elkins teaches the limitations of claim 1 and Elkins provides wherein the thermal-treatment blanket comprises an air-tight bladder to enable simultaneous thermal and compressive treatment (Fig. 5 [Abstract] third layer of material to form a pressurized air envelope, for heat/cold and pressure therapy).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina (Pub. No. 2003/0139255) in view of Elkins (Patent No. 6,551,347) and in further view of Ellingboe (2003/0114903).
Regarding claim 3, Lina in view of Elkins teaches the limitations of claim 2. Lina in view of Elkins does not teach wherein the heat-transfer reservoir is bypassed unless the DVT therapy system requires additional heat transfer liquid.
However, Ellingboe teaches a device within the same field of invention (patient temperature exchange system), wherein the thermal treatment blanket includes a fluid bypass line 54 may be fluidly interconnected between reservoir 40 and circulating pump 20 through a controllable bypass valve [0041].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to bypass the heat transfer liquid in the device of Lina in view of Elkins for the purposes of allowing the user to precondition the fluid in the system prior to interconnection of the pad [0042].
Furthermore, the claim does not recite a structure that performs the function of bypassing and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Claims 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina (Pub. No. 2003/0139255) in view of Elkins (Patent No. 6,551,347) and in further view of Gibbs (5,871,526).
Regarding claims 4-6, Lina in view of Elkins teaches the limitations of claim 1. Elkins generally provides for heating and cooling the heat transfer blanket ; however, Elkins is silent about specifically teaching heating heat-transfer liquid from approximately 49°F to approximately 105°F with the thermal-treatment blanket applied to an individual and with an ambient temperature of approximately 77°F within a 10 minute period (Claim 4); cooling the heat transfer liquid from approximately 105F to approximately 49°F with the thermal treatment blanket applied to an individual and with an ambient temperature of approximately 77°F within a 20-minute period (Claim 5); cooling the heat-transfer liquid from approximately 105°F to approximately 37°F within a 90 minute period in an ambient temperature of approximately 77°F (Claim 6).
However, Gibbs teaches a portable temperature controlled system that comprises a heating and cooling to control the temperature of the fluid that flow through the control unit (14) and a therapeutic body pad (Col. 6 lines 40-42, TEM cooler 11, microprocessor 11). Gibbs provides setting the temperature of the fluid within a range of 40° and 105° F. The microprocessor of the programmable temperature controller can be programmed to automatically provide heating and cooling cycles in any desired sequent and duration of time (Col. 7, lines 35-38). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the control unit in Lina in view of Elkins in order to provide the programmable temperature control of Gibbs in order to allow the fluid temperature to be varied within the range of 40 to 105 in any desired sequence and duration of time for the purposes of adjusting to a desired treatment. 
Regarding claim 7, Lina in view of Elkins teaches the limitations of claim 4. Lina teaches wherein the control unit is adapted to provide compressed gas at a pressure of at least 25 mmHg greater than ambient atmospheric pressure (Preferably the pump/control is set to compress the foot to pressures in the range between 120 and 190 mm Hg [0094]).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lina (Pub. No. 2003/0139255) in view of Elkins (Patent No. 6,551,347), Arkans (6,007,559), and in further view of Jensen (5,496,357).
Regarding claim 14, Lina in view of Elkins teaches the limitations of claim 1. While the second compressive therapy device is capable of being wrapped and secured around a calf of an individual and is comprised of a first sheet and second sheet of biocompatible material being sealed on an outer edge to create an air tight inflatable structure (sheets 2 and 3 are sealed) , welds (53-56), and an inlet for the receipt of the compressed air from the control unit (inlet 11B), Lina does not teach the calf wrap comprising:
a first sheet and a second sheet of biocompatible material of a generally trapezoidal shape, having concentric arcuate top and bottom edges;
a first weld and a second weld located symmetrically about the center of the first sheet and the second sheet ;
a third weld and a fourth weld extending from the first and second welds respectively to create an ‘S’ shaped portion disposed in the center of the first and second welds (1816, 1818); and 
the inlet allowing the compressed air to inflate the ‘S’ shaped portion to facilitate gradient compressive treatment of the individual’s calf (1822). 
However, Arkans teaches a device within the same field of invention comprising a compressive therapy device adapted to be secured around a calf of an individual comprising a first weld and second weld located symmetrically about the center of the first and second sheet (see Figs 2 -3 welds adjacent with respect to the top and bottom edges) and to facilitate gradient compressive treatment (Col. 8 lines 18-21). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second compressive -therapy device to include a first and second weld located symmetrically about the center of the first and the second sheet since Arkans provides by tailoring the locations and extend of the inflatable chamber or chambers within the compression sleeve each inflatable chamber may be held against desired portions of the limb in order to apply compressive forces thereto. 
Arkans does not specifically teach the first and second sheets are of a generally trapezoidal shape, having concentric arcuate top and bottom edges, third and fourth weld extending from the first and second welds respective to create an ‘S’ shaped portion disposed in the center of the first and second welds, the inlet allowing the compressed air to inflate the ‘S’ shaped portion.
However, Jensen teaches a device within the same field of invention (compressive post-operative thermal treatment wrap for treatment of body joints such as knee) comprising a therapy wrap wherein the first and second sheets are of a generally trapezoidal shape (the portion of sheets in Fig. 2 which includes the serpentine flow passage is generally trapezoidal shaped), having concentric arcuate top and bottom edges (the wrap in Fig. 2 illustrates arcuate edges), third and fourth weld extending from the first and second welds respective to create an ‘S’ shaped portion disposed in the center of the first and second welds , the inlet allowing the compressed air to inflate the ‘S’ shaped portion (Fig. 4 illustrates welds that form the serpentine flow passageway). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second compressive device such that the sheets are generally trapezoidal, have concentric arcuate top and bottom edges, and third and fourth welds extending from the first and second welds forming an S shaped portion since such Jensen provides the geometry of the wrap is suitable for treatment of flat or complex body areas while still accommodating limited body movement and being easily adjustable to fit patients of different size and physical characteristics . Furthermore, the S shaped or zig zag arrangement of passages can eliminate or greatly reduce possibilities of partial or total flow obstruction (Col. 1 lines 56-67 and Col 2 lines 1-2).
Response to Arguments
Applicant’s remarks in the response filed on 1/31/2022 have been considered by the Examiner and are persuasive with respect to the priority date. 
Upon further consideration of the claims, a new ground of rejection is set forth over Lina (Pub. No. 2003/0139255) in view of Elkins (Patent No. 6,551,347).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schirrmacher (2005/0256556) provides for a compressive device integrated with a thermal-treatment blanket. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794